Case 9:21-mj-00067-KLD Document 1-1 Filed 06/03/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

IN THE MATTER OF THE SEARCH

OF: White Ford F250 Pickup Truck with | Case No. MJ-21- & \ -M-KLD
Vehicle Identification Number

IFTSX21528EC09068

 

ATTACHMENT C

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR A SEARCH WARRANT

I, Homeland Security Investigations (HSI) Special Agent (SA) Troy Capser,
being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND
L I make this affidavit in support of an application for a search warrant for a
Ford F250 Pickup Truck with Vehicle Identification Number
1FTSX21528EC09068, hereinafter referred to as the subject vehicle, which is

more fully described in Attachment A.

2. I am a Special Agent (SA) of Homeland Security Investigations and am
currently assigned to the Resident Agent in Charge (RAC) Kalispell, Montana
office. I have been employed as an SA for over 20 years, and in that time, have had
extensive training and experience in conducting narcotics related investigations

including multi-defendant, multi-jurisdictional investigations. I have been involved
Case 9:21-mj-0O0067-KLD Document 1-1 Filed 06/03/21 Page 2 of 6

in a number of investigations involving narcotics trafficking and have received
training in such investigations. I have participated in numerous seizures of
narcotics and related subsequent arrests. I have also spoken with and been advised
by other agents regarding narcotics investigations and their investigative

techniques.

3. This affidavit is based upon information J have personally gained

through training and experience, as well as upon information provided to

me by other individuals, including law enforcement officers. Since this

affidavit is being submitted for the limited purpose of securing a search

warrant, I have not included each and every fact known concerning this
investigation. Instead, I have set forth only the facts that I believe are

necessary to establish probable cause to believe that evidence in relation

to the commission of drug trafficking and drug exportation offenses in violation
of 21 U.S.C. §§ 841, 846 and 21 U.S.C. § 953 including documents, contraband,
fruits of one or more crimes, and evidence of property used or intended to be used

in the commission of any one of said crimes is located in the subject vehicle.

7. On December 5, 2020, the Royal Canadian Mounted Police (RCMP)

associated Jesse Marshall as having some involvement with a seizure of over 110
Case 9:21-mj-00067-KLD Document 1-1 Filed 06/03/21 Page 3 of 6

pounds of methamphetamine seized by RCMP in British Columbia. The
methamphetamine was located just north of the border with the United States near
Lake Koocanusa, B.C. Marshall became a target of investigation after Canadian

law enforcement identified him as being in the area at the time of the seizure.

8. | RCMP was granted a tracking device warrant for Marshall’s vehicles and
cellphone and have been monitoring his activities since the January of 2021.
RCMP was advised by the Canadian Border Services Agency (CBSA) that
Marshall and an individual identified as Sean Nesbitt were observed on border
cameras snow shoeing through the area of Chief Mountain Port of Entry, Montana,

at the end of January and called U.S. authorities after they got lost.

9. On May 13, 2021, Marshall was observed by RCMP driving a black Nissan
Armada south from Calgary, Alberta. Canadian law enforcement continued to
monitor Marshall’s location remotely. Marshall drove to an area near the
U.S./Canadian border on the west-side of Lake Koocanusa, B.C. Marshall stopped
for two minutes in the area 600 meters north of the U.S. border, turned around and
returned towards Calgary. RCMP had surveillance on the Armada as it returned,
and Marshall was confirmed to be alone in the vehicle. Follow up inquiries with a

fast-food restaurant drive-thru on his way south from Calgary confirmed that
Case 9:21-mj-00067-KLD Document 1-1 Filed 06/03/21 Page 4 of 6

Marshall had a passenger with him who law enforcement believe was Sean Nesbitt.
The tracker showed that Marshall stopped briefly at Nesbitt’s residence before
leaving Calgary. Law enforcement believes that Marshall drove Nesbitt to the area
near the U.S./Canadian border and Nesbitt crossed into the US. illegally. Nesbitt
was denied entry into the U.S. on April 1, 2021 when he tried to fly from Calgary

to Las Vegas. He was in possession of multiple pieces of fake identification.

10. On May 25, 2021, Canadian law enforcement was alerted to the tracking
device on the black Nissan Armada as it drove south from Calgary and travelled to
the area near the U.S./Canadian border at Lake Koocanusa. RCMP members
deployed in the area and made observations of the Nissan Armada. RCMP also
noted that Jesse Marshall’s white Ford F250 truck that had been parked in a
parking lot in Sweet Grass, Montana, near the border had been moved and there
was a record from a license plate reader that it was located in Rancho Mirage,
California on May 16, 2021. The RCMP members in the area of Lake Koocanusa
stopped the Nissan Armada leaving the area of Lake Koocanusa and noted four
males, including Jesse Marshall and Sean Nesbitt in the vehicle and two large bags
in the back. The bags contained 110 Ibs of meth and a handgun was also located.
All four were arrested and transported back to Cranbrook, BC for further

investigation.
Case 9:21-mj-00067-KLD Document 1-1 Filed 06/03/21 Page 5 of 6

11. Iwas advised by HSI Great Falls agents of the seizure and was told to be on
the lookout for Marshall’s white F250 pickup that was registered in Montana. I
notified U.S. Border Patrol to be on the lookout for the F250 which was located
near Lake Koocanusa just south of the U.S./Canadian border. Border Patrol K9
handler Shane Salminen responded to the location of the vehicle and deployed his

K9 which alerted to the F250 as being in contact with controlled substances.

12. The vehicle was towed to Kalispell and secured in the Flathead County

Sheriffs Office secure impound.

13. Based on the facts set forth in this affidavit, there is probable cause to
believe that Jesse Marshall has used the subject vehicle in violation of Title 21
U.S.C. § 846, Conspiracy to Distribute Methamphetamine, Title 21 U.S.C. §
841(a)(1), Possession with Intent to Distribute Methamphetamine. Title 21 U.S.C.
§ 953, Exportation of Controlled Substances.

Respectfully submitted,

Zs) Trou Capser
Troy Capser
Special Agent
Homeland Security Investigations
Case 9:21-mj-00067-KLD Document 1-1 Filed 06/03/21 Page 6 of 6

Attested to by the applicant in accordance with the requirements of Fed. R.
Crim P. 4.1 by being subscribed electronically and sworn to telephonically on May’ Juw3 ;

25.2021.
Ret L. DeSoto

United States Magistrate Judge
